SUPPLEMENT DATED JANUARY 30, 2009 TO PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR FREEDOM, COLUMBIA ALL-STAR, COLUMBIA ALL-STAR TRADITIONS, AND COLUMBIA ALL-STAR EXTRA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement describes proposed changes to certain investment options offered under your Contract.Please retain this supplement with your Prospectus for future reference. On January 22, 2009, the Securities and Exchange Commission issued an order approving the substitution of shares of the SCSM Lord Abbett Growth & Income Fund for shares of the Lord Abbett Growth & Income Portfolio and shares of the SCSM Goldman Sachs Mid Cap Value Fund for shares of the Lord Abbett Mid-Cap Value Portfolio.
